DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention group I, claims 1-6 in the reply filed on 08/02/2021 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2021.
Claim interpretations
The “A vapor deposition mask substrate, which is metal foil formed by electroplating” of claims 1 and 4, is a product by process claim, see MPEP 2113.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikami et al. (US 20180065162, hereafter ‘162).
‘162 teaches all limitations of:
−6/° C ([0052], the claimed “A vapor deposition mask substrate, which is metal foil formed by electroplating, wherein the metal foil is made of an iron-nickel alloy, the metal foil includes a first surface, and a second surface opposite to the first surface, the first surface has a first nickel mass proportion (mass%), which is a percentage of a mass of nickel in a sum of a mass of iron and the mass of nickel at the first surface, the second surface has a second nickel mass proportion (mass%), which is a percentage of a mass of nickel in a sum of a mass of iron and the mass of nickel at the second surface, an absolute value of a difference between the first nickel mass proportion (mass%) and the second nickel mass proportion (mass%) is a mass difference (mass%), a value obtained by dividing the mass difference by a thickness ([Symbol font/0x6D]m) of the vapor deposition mask substrate is a standard value, and the standard value is less than or equal to 0.05 (mass%/[Symbol font/0x6D]m)”, as the nickel-iron in uniform in nickel mass %, there is zero mass difference and zero standard value. Note “formed by electroplating” is a product by process claim).
Claim 4: METHOD FOR PRODUCING BASE FOR METAL MASKS, METHOD FOR PRODUCING METAL MASK FOR VAPOR DEPOSITION, BASE FOR METAL MASKS, AND METAL MASK FOR VAPOR DEPOSITION (title), The material of which the invar sheet 11 is made is a nickel-iron alloy that includes nickel of 36 mass % and −6/° C ([0052], the claimed “A vapor deposition mask substrate, which is metal foil formed by electroplating, wherein the metal foil is made of an iron-nickel alloy, the metal foil includes a first surface, and a second surface opposite to the first surface, the first surface has a first nickel mass proportion (mass%), which is a percentage of a mass of nickel in a sum of a mass of iron and the mass of nickel at the first surface, the second surface has a second nickel mass proportion (mass%), which is a percentage of a mass of nickel in a sum of a mass of iron and the mass of nickel at the second surface, an absolute value of a difference between the first nickel mass proportion (mass%) and the second nickel mass proportion (mass%) is a mass difference (mass%), and the mass difference is less than or equal to 0.6 (mass%)”, as the nickel-iron in uniform in nickel mass %, there is zero mass difference. Note “formed by electroplating” is a product by process claim”).
Claims 2 and 5: A method for manufacturing a metal mask substrate includes reducing a thickness of the rolled metal sheet to 10 μm or less by etching the processing object by 3 μm or more (abstract, the claimed “wherein the vapor deposition mask substrate has a thickness of less than or equal to 15 [Symbol font/0x6D]m”).
Claims 3 and 6: The material of which the invar sheet 11 is made is a nickel-iron alloy that includes nickel of 36 mass % and iron, i.e., is invar, and the thermal expansion coefficient of the invar sheet 11 is about 1.2×10−6/° C ([0052], the claimed “wherein each of the first nickel mass proportion and the second nickel mass proportion is between 35.8 mass% and 42.5 mass% inclusive”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gong et al. (US 20180071764, hereafter ‘764).
In case Applicants argue that “metal foil formed by electroplating” is not a product by process claim. ‘764 teaches all limitations of:
Claim 1: MASK AND METHOD OF MANUFACTURING MASK ASSEMBLY INCLUDING THE SAME (title), in FIG. 7, for the convenience of explanation, the mask 100 may have three patterns 120 ([0085], last sentence), The mask 100 may be formed by electroplating ([0062]), referring to FIG. 16, a metal layer 3 may be formed between the plurality of first photoresist pattern 2′. In an implementation, the metal layer 3 may 
The mask may contain nickel and iron, and a content of nickel in the mask may be 35 wt % to 40 wt %, based on a total weight of nickel and iron ([0019], the claimed “wherein the metal foil is made of an iron-nickel alloy, the metal foil includes a first surface, and a second surface opposite to the first surface, the first surface has a first nickel mass proportion (mass%), which is a percentage of a mass of nickel in a sum of a mass of iron and the mass of nickel at the first surface, the second surface has a second nickel mass proportion (mass%), which is a percentage of a mass of nickel in a sum of a mass of iron and the mass of nickel at the second surface, an absolute value of a difference between the first nickel mass proportion (mass%) and the second nickel mass proportion (mass%) is a mass difference (mass%), a value obtained by dividing the mass difference by a thickness ([Symbol font/0x6D]m) of the vapor deposition mask substrate is a standard value” by definition),
the curl value of the mask may be controlled by adjusting the amount of the constant current. Here, the adjustment of weight ratio of the nickel (Ni) plating solution, the adjustment of weight ratio of the stress relieving agent, and the control of the constant current may be each independently performed. Further, all or some of the adjustment of weight ratio of the nickel (Ni) plating solution, the adjustment of weight ratio of the stress relieving agent, and the control of the constant current may be performed (2nd half of [0122], clearly aiming to minimize the nickel mass variation, the 
Claim 4: MASK AND METHOD OF MANUFACTURING MASK ASSEMBLY INCLUDING THE SAME (title), in FIG. 7, for the convenience of explanation, the mask 100 may have three patterns 120 ([0085], last sentence), The mask 100 may be formed by electroplating ([0062]), referring to FIG. 16, a metal layer 3 may be formed between the plurality of first photoresist pattern 2′. In an implementation, the metal layer 3 may be formed by electroplating. Therefore, the substrate 1 may include a conductive material ([0121], i.e. substrate 1 is an electrode for electroplating of mask 3 or 100, the claimed “A vapor deposition mask substrate, which is metal foil formed by electroplating”), 
The mask may contain nickel and iron, and a content of nickel in the mask may be 35 wt % to 40 wt %, based on a total weight of nickel and iron ([0019], the claimed “wherein the metal foil is made of an iron-nickel alloy, the metal foil includes a first surface, and a second surface opposite to the first surface, the first surface has a first nickel mass proportion (mass%), which is a percentage of a mass of nickel in a sum of a mass of iron and the mass of nickel at the first surface, the second surface has a second nickel mass proportion (mass%), which is a percentage of a mass of nickel in a sum of a mass of iron and the mass of nickel at the second surface, an absolute value of a difference between the first nickel mass proportion (mass%) and the second nickel mass proportion (mass%) is a mass difference (mass%)” by definition), 
the curl value of the mask may be controlled by adjusting the amount of the constant current. Here, the adjustment of weight ratio of the nickel (Ni) plating solution, nd half of [0122], clearly aiming to minimize the nickel mass variation, the claimed “and the mass difference is less than or equal to 0.6 (mass%)”).
Claims 2 and 5: the thickness of the pattern region G3 may be, e.g., about 6 μm to 10 μm (Fig. 1, [0060], 3rd sentence, the claimed “wherein the vapor deposition mask substrate has a thickness of less than or equal to 15 [Symbol font/0x6D]m”).
Claims 3 and 6: FIG. 12 illustrates a view showing the shadow phenomenon of a mask assembly after attaching a mask to a mask frame depending on a thickness of the mask before attaching the mask to the mask frame. Here, A, B and J of FIG. 12 represent masks each having a thickness of about 6 μm to 10 μm according to an embodiment ([0108], the second row of Fig. 12 shows example of Ni content ratio, the claimed “wherein each of the first nickel mass proportion and the second nickel mass proportion is between 35.8 mass% and 42.5 mass% inclusive”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180138410 is cited for Ni-Fe invar mask with 36% of Ni and thickness between 10-50 [Symbol font/0x6D]m ([0045]).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.